41 A.3d 1281 (2012)
In re Nomination Petition of Charisma PRESLEY for State Representative for the 198th District in the Primary Election of April 24, 2012.
Objections of Rosita Youngblood and Thera Martin-Connelly.
Appeal of Rosita Youngblood and Thera Martin-Connelly.
No. 21 EAP 2012
Supreme Court of Pennsylvania.
Submitted on Briefs April 4, 2012.
Decided April 12, 2012.
Shauna Christine Clemmer, for Participants, Department of State.
Margaret M. Stuski, for Rosita Youngblood and Thera Martin-Connelly.
Kevin V. Mincey, for Charisma Presley.
BEFORE: CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, MCCAFFERY, ORIE MELVIN, JJ.

ORDER
PER CURIAM.
AND NOW, this 12th day of April, 2012, the Order of the Commonwealth Court is AFFIRMED.